Case 19-21054-jrs             Doc 73       Filed 06/20/19 Entered 06/20/19 07:26:29                     Desc Main
                                           Document      Page 1 of 12




     IT IS ORDERED as set forth below:



     Date: June 19, 2019
                                                                _____________________________________
                                                                            James R. Sacca
                                                                      U.S. Bankruptcy Court Judge

    _______________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                      GAINESVILLE DIVISION

    In re:                                                      )
                                                                ) Chapter 11
    AMERICAN HOME PRODUCTS LLC,1                                )
                                                                ) Case No. 19-21054-JRS
                              Debtor.                           )
                                                                ) Judge Sacca
                                                                )

          ORDER (A) AUTHORIZING AND APPROVING BID PROCEDURES IN
          CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL OF THE
       DEBTOR’S ASSETS; (B) SCHEDULING AN AUCTION AND SALE HEARING;
    (C) APPROVING THE MANNER AND FORM OF NOTICE OF THE AUCTION AND
              SALE HEARING; AND (D) GRANTING RELATED RELIEF

             Upon the Debtor’s motion for entry of an order pursuant to sections 105, 363, and 365 of

the Bankruptcy Code2 and Bankruptcy Rules 2002, 6004, 6006 and 9008: (i) authorizing and

approving Bid Procedures in connection with the sale (the “Sale”) of substantially all of Debtor’s

assets; (ii) scheduling an Auction and Sale Hearing; (iii) approving the manner and form of notice

of the Auction and the Sale Hearing; and (iv) granting related relief, Docket No. 22 (the “Motion”);


1
    The last four digits of the Debtor’s federal tax identification number are 3418.
2
    All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 19-21054-jrs           Doc 73       Filed 06/20/19 Entered 06/20/19 07:26:29                     Desc Main
                                         Document      Page 2 of 12


and it appearing that no previous motion for similar relief having been made; and it appearing that

the Bankruptcy Court has jurisdiction over this matter; and it appearing that due notice of the

Motion as set forth therein is sufficient under the circumstances, and that no other or further notice

need be provided; and it further appearing that the relief requested in the Motion is in the best

interests of the Debtor and its estate and creditors; and upon all of the proceedings had before the

Bankruptcy Court; and after due deliberation and sufficient cause appearing therefor,

        NOW, THEREFORE, THE COURT HEREBY FINDS AND CONCLUDES THAT:3

        A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

        B.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in

this district and this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        C.       Good and sufficient notice of the Motion and the relief sought therein has been

given under the circumstances, and no other or further notice is required except as set forth herein

with respect to the Auction and Sale Hearing. A reasonable opportunity to object or be heard

regarding the relief provided herein has been afforded to parties-in-interest.

        D.       The Debtor has articulated good and sufficient reasons for, and the best interests of

the estate, creditors, employees, and other parties in interest and stakeholders will be served by,

this Court granting the relief requested in the Motion, including approval of (1) the Bid Procedures

and (2) the form, timing, and manner of notice of the proposed Sale, the Bid Procedures, and the

other matters described herein, including the Sale Notice.

        E.       The Bid Procedures are reasonably designed to maximize the value to be achieved

for the Acquired Assets.




3
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, as appropriate, pursuant to Bankruptcy Rule 7052.
Case 19-21054-jrs       Doc 73     Filed 06/20/19 Entered 06/20/19 07:26:29              Desc Main
                                   Document      Page 3 of 12


        F.      Under the circumstances, the Bid Procedures constitute a reasonable, sufficient,

adequate, and proper means to provide any potential competing bidders with an opportunity to

submit and pursue higher and better offers for all or substantially all of the Acquired Assets.

        G.      The terms and conditions of the APA as they relate to the Bid Procedures and sale

process are fair, reasonable, and the best available to the Debtor under the circumstances, reflect

an exercise of prudent business judgment consistent with the Debtor’s fiduciary duties, are based

on good, sufficient, and sound business purposes and justifications, and are supported by

reasonably equivalent value and consideration.

        H.      The Sale Notice is reasonably calculated to provide parties in interest with proper

notice of the sale of the Purchased Assets, the related Bid Procedures, the Sale Hearing, the

structure of the Sale, and related implications for interested parties, including, without limitation,

creditors, customers, suppliers, and current and former employees.

        I.      The Assumption and Assignment Notice is reasonably calculated to give

counterparties to executory contracts and unexpired leases proper notice of proposed assumption

and assignment and establishment of cure costs.

        J.      The Motion and this Order comply with all applicable provisions of the Bankruptcy

Code and the Bankruptcy Rules.

        K.      Due, sufficient, and adequate notice of the relief granted herein has been given to

parties in interest.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      All objections to the entry of this Order not otherwise withdrawn, waived or settled,

and all reservations of rights included therein, hereby are overruled and denied on the merits.
Case 19-21054-jrs      Doc 73     Filed 06/20/19 Entered 06/20/19 07:26:29              Desc Main
                                  Document      Page 4 of 12


       3.     The following Bid Procedures and Cure Procedures are hereby approved:

                a.     Qualified Bids. The Debtor shall solicit bids through July 29, 2019 (the
“Bid Deadline”). Each competing bidder other than the Stalking Horse Bidder shall, on or before
4:00 p.m. (prevailing Eastern Time) on the Bid Deadline, deliver to the Debtor as follows
(collectively, a “Qualified Bid”):

                      (i)     a cash deposit (via certified or bank check or wire transfer) of 5%
                      of the cash purchase price of such bid (the “Deposit”);

                      (ii)    reasonable proof acceptable to the Debtor, in consultation with any
                      statutory appointed committee of unsecured creditors (the “Committee”),
                      of the interested party’s ability to consummate a purchase of the Acquired
                      Assets and assumption of any liabilities with respect to which such bidder
                      seeks assignment from the Debtor and provide adequate assurance of
                      future performance under all leases or contracts with respect to which such
                      bidder seeks assignment from the Debtor, each on the terms set forth in
                      such party’s bid, including evidence of sufficient financing along with any
                      other financial information which a bidder believes substantiates its ability
                      to perform its obligations with regard to its bid (collectively, “Financial
                      Information”);

                      and

                      (iii)   an executed asset purchase agreement, which asset purchase
                      agreement shall (1) specify the amount of cash or other consideration
                      offered by the competing bidder for the Acquired Assets (provided that
                      the cash component of such bid may not be less than the sum of
                      $8,000,000 (the purchase price in the Stalking Horse Bidder’s APA) and
                      $100,000); (2) not be subject to unperformed due diligence, financing
                      conditions, corporate approval conditions, or regulatory approval
                      conditions, nor provide for any expense reimbursement; (3) constitute an
                      irrevocable offer by such competing bidder to complete its proposed
                      purchase upon the terms set forth therein, and must confirm that it is
                      irrevocable until closing of the sale of the Acquired Assets to the
                      Successful Bidder (as defined below), and provide for an outside date that
                      is on or before August 16, 2019; (4) provide for the purchase of
                      substantially all of the Acquired Assets; (5) be accompanied by a marked-
                      up version that shows all differences between such asset purchase
                      agreement and the APA (which was filed with the Court as an exhibit to
                      the Motion); (6) contain a list of the Debtor’s executory contracts and
                      unexpired leases with respect to which the bidder seeks assignment from
                      the Debtor; (7) fully disclose the identity of each entity that will be
                      bidding for the Acquired Assets or otherwise participating in connection
                      with such bid; and (8) indicate whether such competing bidder agrees to
                      act as the Back-Up Bidder (as defined below) in the event that such
Case 19-21054-jrs        Doc 73     Filed 06/20/19 Entered 06/20/19 07:26:29              Desc Main
                                    Document      Page 5 of 12


                       competing bidder is not the Successful Bidder (as defined below), as well
                       as identify any date past which it would not serve as the Back-Up Bidder.

                       If the competing bidder is an entity formed for the purpose of a sale
                       transaction, then such entity must provide financial disclosure acceptable
                       to Debtor that demonstrates such competing bidder’s financial ability to
                       consummate a competing sale transaction. A competing bidder also must
                       establish that it has the financial ability to consummate its proposed
                       transaction by no later than August 16, 2019. In order to participate in the
                       bidding process, receive due diligence materials, and/or otherwise be
                       considered for any purpose hereunder, a competing bidder must first
                       deliver an executed confidentiality agreement in form and substance
                       satisfactory to the Debtor and its counsel, which confidentiality
                       agreement will be made available to, among others, those interested
                       parties that contact the Debtor’s counsel, provided that if any competing
                       bidder is or is affiliated with a competitor of the Debtor, the Debtor will
                       not be required to disclose to such competing bidder any trade secrets or
                       proprietary information. If the Debtor determines that a competing bidder
                       does not constitute a Qualified Bidder (as defined below), then such
                       competing bidder’s ability to receive due diligence access or additional
                       non-public information shall terminate, except as otherwise agreed by the
                       Debtor. Upon receipt of any bid, the Debtor shall distribute copies of such
                       bid to the Stalking Horse Bidder.

                b.      Credit Bid by Stalking Horse Bidder as Prepetition Secured Lender. The
Stalking Horse Bidder serves as the Debtor’s prepetition secured lender (in such capacity the
“Prepetition Secured Lender”) and the post-petition secured lender in the Bankruptcy Case. The
Stalking Horse Bidder shall be entitled to credit bid up to the full value of its prepetition secured
claims in its capacity as Prepetition Secured Lender and up to the full value of its postpetition
secured claims in its capacity as DIP Lender, each in the Stalking Horse Bidder’s sole discretion.

                c.     Qualified Bidders. Any initial overbid for the Acquired Assets shall be in
the amount equal to the sum of $8,000,000 and $100,000. In the event that the Debtor shall
reasonably determine that such overbid is a higher and better bid than that set forth in the APA,
the Stalking Horse Bidder shall have the right to amend the APA as necessary in its reasonable
discretion, as agreed with the Debtor, in order to cause the Stalking Horse Bidder’s bid format to
be comparable to such higher and better bid (for the avoidance of doubt, the amendment of the
APA by the Stalking Horse Bidder will in no event result in the cancellation of the Auction if the
Debtor has received at least one (1) other Qualified Bid). Only those persons or entities who
have submitted a Qualified Bid in compliance with this Order shall be a “Qualified Bidder”;
provided, however, that the Stalking Horse Bidder shall be deemed to be a Qualified Bidder for
all purposes under the Bid Procedures. Each Qualified Bidder shall be invited to attend the
Auction at the office of Debtor’s counsel, Kelley & Clements LLP, 340 Jesse Jewell Parkway,
Suite 435, Gainesville, Georgia 30501, which Auction must be attended in person by the
Qualified Bidder or an authorized representative of the Qualified Bidder.
Case 19-21054-jrs         Doc 73   Filed 06/20/19 Entered 06/20/19 07:26:29             Desc Main
                                   Document      Page 6 of 12


                d.     Identity of Bidders. In addition to the information required above, each
competing bidder other than the Stalking Horse Bidder shall, on or before July 29, 2019, provide
written identification of the bidder, its principals, and the representatives thereof who are
authorized to appear and act on their behalf for all purposes regarding the contemplated
transaction and written disclosure of any connections or agreements with the Debtor, the
Stalking Horse Bidder, any other known potential bidder, and/or any officer, director, or direct
or indirect equity security holder of the Debtor.

              e.     The Auction. The Auction shall commence at 10:00 a.m. (prevailing
Eastern Time) on July 31, 2019. The Acquired Assets shall be sold free and clear of all liens,
claims, encumbrances, and interests to the fullest extent allowed under section 363(f) of the
Bankruptcy Code. The following rules shall govern the Auction:

                     i.    At least 24 hours prior to the Auction, the Debtor will notify all
                           Qualified Bidders in writing of the highest and best Qualified Bid, as
                           determined by Debtor in its discretion, which may be the APA (the
                           “Baseline Bid”). Complete copies of all asset purchase agreements,
                           amendments to the APA, and all other bid materials submitted by each
                           other Qualified Bidder will be available to each other Qualified Bidder
                           upon request to counsel for the Debtor.

                    ii.    Only Qualified Bidders may bid at the Auction. If multiple Qualified
                           Bids are received, each Qualified Bidder shall have the right to continue
                           to improve its Qualified Bid at the Auction. Bidding shall proceed in
                           increments of $50,000.00 (“Bidding Increment”). Only the authorized
                           representatives of each of the Stalking Horse Bidder and any other
                           Qualified Bidder, the Debtor, and the Committee shall be permitted to
                           attend the Auction, except as otherwise expressly ordered by the
                           Bankruptcy Court.

                   iii.    At the conclusion of the Auction, subject to Court approval following
                           the Auction, the highest and best offer shall be selected and announced
                           as the successful bidder by the Debtor (the “Successful Bidder”), and
                           the bid of the bidder that submits the next highest and best bid
                           (designated in accordance with the Debtor’s business judgment), shall
                           be selected and announced by the Debtor (the “Back-Up Bid” by the
                           “Back-Up Bidder”); provided, however, that designation of such bidder
                           as the Back-Up Bidder must be consistent with the asset purchase
                           agreement submitted in connection with such bidder’s bid. For the
                           avoidance of doubt, if there are no Qualified Bidders who agree to act
                           as the Back-Up Bidder, then there shall be no Back-Up Bidder. There
                           will be no further bids or offers considered by the Debtor following the
                           conclusion of the Auction and the announcement of the Successful
                           Bidder and, as applicable, the Back-Up Bidder.

                    iv.    If Debtor does not receive at least one Qualified Bid from a Qualified
                           Bidder other than the Stalking Horse Bidder, then (1) no Auction shall
Case 19-21054-jrs          Doc 73    Filed 06/20/19 Entered 06/20/19 07:26:29                Desc Main
                                     Document      Page 7 of 12


                            be scheduled or conducted, the Debtor and the Stalking Horse Bidder
                            are authorized to move forward with the transactions contemplated by
                            the APA (subject to the entry of the Sale Order), the transaction
                            consideration contemplated by the APA will be determinative of the
                            value of the Acquired Assets, and the Court shall not consider any
                            competing or alternative offers or proposals to purchase the Acquired
                            Assets; and (2) the Debtor will file on the docket of the Chapter 11 Case
                            a “Notice of Cancellation of Auction.”

                      v.    The Auction may be adjourned from time to time by the Debtor,
                            provided that no such adjournment shall affect the rights of the Stalking
                            Horse Bidder under the APA. Reasonable notice of such adjournment
                            and the time and place for the resumption of the Auction shall be given
                            to the Stalking Horse Bidder, all Qualified Bidders that have submitted
                            a Qualified Bid, and counsel to the Committee.

                 f.      Successful Bidder. The Debtor may base the selection of the Successful
Bidder and Back-Up Bidder on the following factors, among others: purchase price, liabilities
assumed in the bid (provided that in no event shall the cash component required for a Qualified
Bid be reduced as a result of a bidder’s proposed assumption of liabilities), retention of the
Debtor’s employees, the markup of the form of asset purchase agreement filed by Debtor
submitted with the bid, and the apparent ability of the bidder to close the proposed transaction.
The Debtor may (a) reject any bid that is (i) inadequate or insufficient, (ii) not in conformity with
the requirements of the Bankruptcy Code, the Bid Procedures, or the terms and conditions of sale,
or (iii) contrary to the best interests of the Debtor, its estate, and its creditors; and/or (b) refuse to
consider any bid that fails to comply with the Bid Procedures. After the determination of the
Successful Bidder, the Debtor shall (i) if the Successful Bidder is a bidder other than the Stalking
Horse Bidder, promptly execute the asset purchase agreement previously executed and submitted
by such Successful Bidder, together with any changes thereto necessitated by the parties’ actions
at the Auction, or (ii) if the Successful Bidder is the Stalking Horse Bidder, move forward with
the transactions contemplated by the APA, subject to the entry of the Sale Order. All rights of
the Stalking Horse Bidder, (if any) to object to the Debtor’s selection of a Successful Bidder or
Back-Up Bidder, or to object to the consummation of the sale transaction represented by either
such bid, are preserved.

                g.     Back-Up Bidder. If the Successful Bidder fails to consummate an
approved sale in accordance with the applicable asset purchase agreement or such agreement is
terminated (or, in the event that the Stalking Horse Bidder is the Successful Bidder, the Parties
fail to consummate the transactions contemplated by the APA or the APA is terminated), (i) the
Debtor shall be authorized to deem the Back-Up Bid the Successful Bid, and the Debtor shall be
authorized to consummate the sale with the Back-Up Bidder without further order of the
Bankruptcy Court (or, in the event that the Stalking Horse Bidder is the Back-Up Bidder, move
forward with the transaction contemplated by the APA, subject to the APA); provided, however,
that if the Stalking Horse Bidder is the Successful Bidder, the Back-Up Bidder shall remain the
Back-Up Bidder in accordance with the Back-Up Bidder’s asset purchase agreement; and (ii) the
Deposit provided by such defaulting bidder shall be forfeited to the Debtor in accordance with the
defaulting bidder’s asset purchase agreement. The Debtor specifically reserves the right to seek
Case 19-21054-jrs         Doc 73   Filed 06/20/19 Entered 06/20/19 07:26:29           Desc Main
                                   Document      Page 8 of 12


all appropriate damages or equitable remedies from a defaulting Successful Bidder or Back-Up
Bidder.

               h.     Modification of Bidding and Auction Procedures. The Debtor may modify
the Bid Procedures with respect to the Bid Deadline (which shall not be extended past the outside
date in the DIP Order other than as permitted by the DIP Order), whether a bid that materially
complies with the requirements of the Bid Procedures (as determined by the Debtor in the
reasonable exercise of its business judgment consistent with its fiduciary duties) is a Qualified
Bid, and the time (which shall not be extended past the outside date in the DIP Order other than
as permitted by the DIP Order), manner, and place of the Auction; provided, however, that the
Bid Procedures may not be otherwise modified except with the express written consent of the
Debtor and the Stalking Horse Bidder; provided, further, however, that in no event may the Bid
Procedures be modified to reduce the required cash component of a Qualified Bid. All rights of
the Stalking Horse Bidder in respect of any modification of the Bid Procedures by the Debtor are
preserved. The Debtor may make such modification to the Auction Procedures as are necessary
and not inconsistent with this Order.

               i.      Contract Cure Procedures. To the extent a Qualified Bidder seeks approval
in the Sale Order (as defined in the Motion) of assumption and assignment of executory contracts
and/or unexpired leases, the following procedures (the “Cure Procedures”) shall apply for
notifying counterparties to executory contracts and unexpired leases of potential Cure Amounts
(as defined below).

                     i.    On or before July 15, 2019, the Debtor will file a notice of potential
                           assumption, assignment and/or transfer of executory contracts and
                           unexpired leases identified by each Qualified Bidder (the “Designated
                           Executory Contracts”), substantially in the form attached to the Motion
                           as Exhibit 5 (the “Notice of Assumption and Assignment”), and serve
                           such notice on all non-debtor parties to the Designated Executory
                           Contracts (the “Contract Notice Parties”).

                    ii.    The Notice of Assumption and Assignment shall identify the
                           calculation of the cure amounts, if any, that the Debtor believes must
                           be paid to cure all defaults outstanding under each Designated
                           Executory Contract (the “Cure Costs”) as of such date. The Notice of
                           Assumption and Assignment shall also contain information regarding
                           how a non-debtor party to a Designated Executory Contract may obtain
                           adequate assurance of future performance information from the
                           applicable Qualified Bidder (the “Adequate Assurance Information”).
                           The Notice of Assumption and Assignment shall provide that a non-
                           debtor party to a Designated Executory Contract may object to the Cure
                           Costs, the Adequate Assurance Information or the assumption and
                           assignment of such contract or lease at the hearing to approve the sale
                           or Sale Hearing or at a later hearing, as determined by the Debtor
                           subject to the Court’s calendar.
Case 19-21054-jrs       Doc 73     Filed 06/20/19 Entered 06/20/19 07:26:29             Desc Main
                                   Document      Page 9 of 12


        4.     Each Qualified Bidder participating at the Auction will be required to confirm that

it has not engaged in any collusion with respect to the bidding or the Sale. All Qualified Bidders

at the Auction shall be deemed to have consented to the core jurisdiction and final adjudicatory

power of the Bankruptcy Court and waived any right to a jury trial in connection with any disputes

relating to the Auction, and the construction and enforcement of each Qualified Bidder’s

contemplated transaction documents, as applicable.

        5.     The Auction will be conducted openly.

        6.     Bidding at the Auction will be transcribed or videotaped.

        7.     The Sale Hearing shall be held on August 2, 2019 at 11:00 a.m. (prevailing

Eastern Time) in Courtroom 1404 before The Honorable Judge James R. Sacca, United States

Bankruptcy Judge, United States Bankruptcy Court for the Northern District of Georgia, Richard

B. Russell Federal Building and United States Courthouse, 75 Ted Turner Drive SW, Atlanta, GA

30303

        8.     The Sale Hearing may be adjourned from time to time without further notice other

than an announcement by the Debtor in the Bankruptcy Court of such adjournment on the date

scheduled for the Sale Hearing, provided that no such adjournment shall affect the rights of the

Stalking Horse Bidder under the APA.

        9.     The form of Sale Notice substantially in the form annexed to the Motion as Exhibit

3 is hereby approved. The Debtor shall serve within two (2) business days (by first class mail,

postage prepaid) after entry of this Order (the “Mailing Deadline”), the Sale Notice upon the Sale

Motion Notice Parties (as defined in the Motion) and each of the Debtor’s creditors.

        10.    Notice as set forth in the preceding paragraph shall constitute good and sufficient

notice of the Motion as it relates to the Debtor’s request for the scheduling of the Auction and the
Case 19-21054-jrs        Doc 73   Filed 06/20/19 Entered 06/20/19 07:26:29              Desc Main
                                  Document     Page 10 of 12


Sale Hearing, and no other or further notice of the Motion, the Auction, and/or the Sale Hearing

shall be necessary or required.

       11.     The form of Assumption and Assignment Notice substantially in the form annexed

to the Motion as Exhibit 5 is hereby approved.

       12.     Responses or objections, if any, to the Sale shall be filed with this Bankruptcy

Court and served, so as to be actually received no later than August 1, 2019 at 4:00 p.m.

(prevailing Eastern Time) on: (a) counsel for the Debtor, McDonald Hopkins LLC, Attn: Michael

J. Kaczka, Esq., McDonald Hopkins LLC, 600 Superior Avenue East, Suite 2100, Cleveland, Ohio

44114; (b) counsel to the Stalking Horse Bidder, Nelson Mullins Riley & Scarborough, LLP, 201

17th Street, Suite 1700, Atlanta, Georgia 30363 (Attn: Lee Hart, Esq.); and (c) the Office of the

United States Trustee, 75 Ted Turner Drive, S.W., Room 362, Atlanta Georgia 30303 (collectively,

the “Notice Parties”).

       13.     The Debtor is authorized and empowered to take such steps, incur and pay such

costs and expenses, and do such things as may be reasonably necessary to fulfill the notice

requirements established by this Order.

       14.     The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) are waived and

this Order shall be effective and enforceable immediately upon its entry.

       15.     In the event of any inconsistency between the terms and conditions of this Order

and any order entered by this Court approving the Debtor’s entry into the debtor-in-possession

financing facility on an interim or final basis (the “DIP Orders”), the provisions of the DIP Orders

shall govern and control.

       16.     The Court shall retain jurisdiction and power over any matter or dispute arising

from or relating to the implementation of this Order.
Case 19-21054-jrs   Doc 73   Filed 06/20/19 Entered 06/20/19 07:26:29   Desc Main
                             Document     Page 11 of 12


                               END OF DOCUMENT
Case 19-21054-jrs     Doc 73    Filed 06/20/19 Entered 06/20/19 07:26:29   Desc Main
                                Document     Page 12 of 12


Prepared and presented by:

/s/ Charles N. Kelley, Jr.
Sean D. Malloy (admitted pro hac vice)
Ohio State Bar No. 0073157
Michael J. Kaczka (admitted pro hac vice)
Ohio State Bar No. 0076548
Maria G. Carr (admitted pro hac vice)
Ohio State Bar No. 0092412
McDONALD HOPKINS LLC
600 Superior Avenue, E., Suite 2100
Cleveland, OH 44114
Telephone: (216) 348-5400
Facsimile: (216) 348-5474
E-mail: smalloy@mcdonaldhopkins.com
         mkaczka@mcdonaldhopkins.com
         mcarr@mcdonaldhopkins.com

-and-

Charles N. Kelley, Jr.
Georgia State Bar No. 412212
KELLEY & CLEMENTS LLP
PO Box 2758
Gainesville, GA 30503
Telephone: 678-567-6120
Email: ckelley@kelleyclements.com

PROPOSED COUNSEL FOR DEBTOR
AND DEBTOR IN POSSESSION

No opposition:

/s/ David S. Weidbenbaum
David S. Weidenbaum
Georgia State Bar No. 745892
Attorney for United States Trustee
Signed with express permission by Charles Kelley
